October 13, 2010 VIA FACSIMILE AND EDGAR United States Securities & Exchange Commission Division of Corporate Finance Mail Stop 4561 treet, N.E. Washington, DC20549 Attn:Jay Williamson Via Facsimile and EDGAR RE: Healthy Fast Food, Inc, Registration Statement Form S-1, File Number 333-164096 Ladies and Gentlemen: In connection with the above referenced offering and pursuant to the terms of Rule 418(a) (7) and (8) under Securities Act of 1933, as amended, the preliminary prospectus, dated July 14, 2010 was distributed in and outside the United States during the period from July 14, 2010 to September 14, 2010, the preliminary prospectus dated September 15, 2010 was distributed in and outside of the United States during the period from September 15, 2010 to the present date. Approximately 2,250 preliminary prospectuses, dated July 14, 2010, were distributed to approximately 480 prospective Underwriters and Dealers. Approximately 1,800 preliminary prospectuses were delivered to approximately 1,600 individuals and approximately 700 preliminary prospectuses were delivered to approximately 600 institutional investors. Approximately 700 preliminary prospectuses, dated September 15, 2010, were distributed to approximately 40 prospective Underwriters and Dealers. Approximately 500 preliminary prospectuses were delivered to approximately 500 individuals and approximately 250 preliminary prospectuses were delivered to approximately 150 institutional investors. In addition, the underwriters are aware of their obligations under Rule 15c2-8 of the Securities Act of 1934, as amended, and have taken reasonable steps to ensure compliance with such obligations. Sincerely, Paulson Investment Company, Inc. /s/ Trent D. Davis Trent D. Davis Chief Executive Officer 811 S.W. Naito ParkwayŸSuite 200ŸPortland, Oregon 97204Ÿ(503) 243-6000 Member NASD & SIPC
